Citation Nr: 0616678	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  96-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  This case has previously been subject to Board 
action, which is detailed further below.  

In May 1996, the veteran testified at the RO before a 
Decision Review Officer, and the transcript is of record.  


FINDING OF FACT

The veteran failed to appear for a scheduled VA examination 
(without a presentation of good cause for missing the 
appointment), which had been sought to provide necessary 
medical evidence to make a decision on the claim.


CONCLUSION OF LAW

Service connection for PTSD is denied based on the veteran's 
failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a May 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
appropriate information in order to advance any contention 
regarding entitlement to a to service connection for PTSD:  
The May 2004 letter provided the legal standards for service 
connection, and a September 2002 supplemental statement of 
the case provided very specific information regarding a 
diagnosis of PTSD in relation to VA regulations.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Given, however, the ensuing analysis that denies the pending 
claim because the veteran failed to report to a VA 
examination, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran's appeal had been pending pre-VCAA, and the 
appellant eventually received sufficient VCAA notification.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
May 2004 letter that informed the veteran the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to the 
claim, please send it to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA treatment records, Social 
Security Administration records, and various lay statements.  
In terms of a VA examination, as explained further below, the 
veteran failed to report for a necessary assessment.  
Finally, in February 2006 after the most recent supplemental 
statement of the case, the veteran essentially stated that he 
had no additional evidence to submit when he waived the 60-
day period for further comment.    

Based on the foregoing, VA satisfied its duties to the extent 
possible given the circumstances of this case.  


Legal standards 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a), and  for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  Also, certain chronic diseases may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for PTSD, in 
general, the veteran must submit medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and (2) provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

It has been held that the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen, 10 Vet. 
App. at 145.  

Analysis

In March 2003, the Board issued a decision that reopened the 
veteran's claim of service connection for PTSD.  Therein, the 
Board related that an April 1992 rating decision had 
initially denied service connection for PTSD on the basis 
that there was no current diagnosis of that disorder.  The 
Board found, however, that since the last final denial, 
various VA treatment records contained a diagnosis of PTSD.  
Additionally, while presuming the credibility of evidence 
regarding in-service stressors (including statements from the 
veteran's mother and daughter), the Board found that the 
record contained new and material evidence to justify 
reopening the claim for a decision on the merits.  

In September 2003, the Board remanded this matter to the RO 
for further evidentiary development regarding corroboration 
of the alleged in-service stressors.  While the case was in 
remand status, the RO sent the veteran a December 2005 letter 
notifying him of a scheduled VA examination relating to PTSD.  
The letter told the veteran that according to VA regulations, 
"when entitlement to a benefit cannot be established without 
a current VA examination for reexamination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be rated based on the evidence of records."  The 
letter provided examples of "good cause," such as illness 
or hospitalization of the claimant, death of a family member, 
etcetera.  The RO instructed that without an examination, the 
veteran's claim may be denied.  Further, the letter informed 
the veteran that he could reschedule the appointment if 
needed.  

The ensuing VA examination request asked, among other things, 
that an examiner cite the stressors upon which any diagnosis 
of PTSD would be based.  Thereafter, the veteran's 
examination was cancelled as of February 2, 2006, because he 
had failed to report.  The RO issued a February 7, 2006, 
supplemental statement of the case, and received a VA Form 
21-4138, dated February 16, 2006, from the veteran, who 
waived the 60-day period and asked that his case be 
adjudicated.

It is noted that 38 C.F.R. § 3.655(b) instructs that failure 
to report for VA examination scheduled in conjunction with an 
original compensation claim requires that the claim shall be 
rated based on the evidence of record.  If, however, an 
examination was scheduled in conjunction with a reopened 
claim for a benefit which was previously disallowed, and a 
claimant fails to report, the claim shall be denied.  Id.  

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Thus, for illustrative purposes, a review of the historical 
evidence indicates that the ordered examination was 
necessary.  At the outset it is noted that this case concerns 
noncombat stressors-- the veteran's DD-214 shows he was 
awarded a National Defense Service Medal, and Vietnam Service 
Medal w/1 Bronze Service Star, with a listed title of radio 
operator.  At his May 1996 hearing, the veteran asserted that 
once in Vietnam his occupational specialty had become 
perimeter guard.

The veteran alleged that he witnessed the death of a 
Vietnamese child, whom he had befriended, and also that he 
had been subject to mortar attacks.  As noted briefly above, 
the March 2003 Board decision reopened the claim of service 
connection for PTSD partially due to lay evidence from the 
veteran's mother that her son had written letters from 
Vietnam detailing the death of a child.  

In terms of the alleged stressor regarding mortar attacks, 
the veteran's service personnel records show that he had been 
at Doezema Compound Hue, Vietnam, in December 1970.  Recent 
records research indicated that HUE received attacks by fire 
during December 1970.  

Without deciding at this juncture whether an alleged in-
service noncombat stressor has been corroborated, it appears 
that the record otherwise lacks sufficient evidence 
concerning a diagnosis of PTSD in relation to an alleged 
stressor (as required by 38 C.F.R. § 3.304(f)).

Particularly, the record contains a May 1995 report of 
psychiatric evaluation performed for the Arizona Department 
of Economic Security Disability Determination Service 
(received at the RO in 2001).  The assessor noted that the 
veteran had been referred for assessment of alleged multiple 
substance abuse and possible PTSD.  In addition to recounting 
some events in Vietnam (including how a buddy had died in his 
arms), he described that his depression was related to 
childhood sexual abuse.  He also described his polysubstance 
abuse, which according to his report commenced prior to 
military service enlistment.  The diagnosis was Axis I, 
alcohol abuse, in remission for the last four months, and 
polysubstance abuse, and Axis II, personality disorder with 
mixed elements of sociopathy, some hysterical elements, and 
schizoid features.  Other records from the Social Security 
Administration (SSA) contain statements from the veteran 
describing the childhood abuse.  

In June 1995, the veteran was assessed at the Phoenix VA 
Medical Center for PTSD (not, incidentally, for compensation 
purposes).  He related current symptoms as being unable to 
keep a job, isolation, being scared a lot, anger, confusion, 
major depression, and three suicide attempts.  He had 
recurrent dreams always about death.  The veteran identified 
stressors as due to combat, with people dying around him, 
rocket attacks, and that he felt responsible for the death of 
an eleven year old Vietnamese child.  The assessor's 
impression was Axis I, PTSD, chronic, polysubstance abuse, in 
remission, and Axis IV, combat stressors and early childhood 
abuse.  An attendant discharge summary noted stressors 
"included are of a combat origin and involve personal losses 
to enemy actions."  

A January 1998 VA progress note indicated that the veteran 
had PTSD, chronic, and dysthymia.  The attending physician 
conveyed that the veteran had had PTSD since his Vietnam 
experiences, and that the veteran had been his patient in the 
inpatient PTSD program, and had been subsequently involved in 
outpatient treatment.  In October 1998, VA treatment records 
continued to carry the assessment of PTSD, chronic.  

Given that the preceding medical evidence contained some 
conflicting findings regarding a diagnosis of PTSD, and that 
it appears the veteran experienced other stressors unrelated 
to military service, VA sought an examination for the purpose 
of compensation (which also would have addressed the 
requirement regarding a statement from a medical professional 
regarding a link, established by medical evidence, between 
current symptoms and an in-service stressor).

The veteran, however, failed to report to the scheduled VA 
examination, and from all indications he did not attempt to 
reschedule, or present good cause for not attending.  Thus, 
under 38 C.F.R. § 3.655, the reopened claim of service 
connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


